on rehearing.
Russell/ C. J.
After the argument of this case on rehearing, and upon careful consideration of the briefs and a review of the record, the court is constrained to adhere to the decision heretofore announced. The learned counsel for the plaintiff in error, conceding that it is well settled in this court that a verdict approved by the trial judge will not be disturbed if there is any evidence, much or little, to support the verdict, submits that the uncontradicted evidence shows that the injury was caused solely by the negligence ' of Elkin, and that by the exercise of any care whatsoever he could have avoided it. We do not think the record supports either of these contentions. It is unnecessary to' recite the evidence, or *772to elaborate the statement that there is evidence which would have authorized the jury to find that the injury was attributable at least in part to negligence on the part of the defendants. When the case was here before (14 Ga. App. 83), we held that since the conduct of a child of tender years was under investigation, the question as to whether he was or was not guilty of such contributory negligence as to bar recovery was exclusively for determination by the jury. We think we announced the correct rule, but in any event that decision became the law of the ease. The petition alleged the child to be 12 years of age, but the testimony of his father shows that at the time of the injury he was only 11 years old. Under all the evidence in the case, it can not be said that the plaintiff was not entitled to recover, when, it is considered that the conduct of the plaintiff’s son at the time of the injury was not to be measured by the same rule that would be applicable had the party injured been ah adult, or had reached an age at which the law imputes caution and discretion.